129 S.E.2d 586 (1963)
259 N.C. 60
W. S. CROOM
v.
TOWN OF BURGAW.
No. 174.
Supreme Court of North Carolina.
March 6, 1963.
*587 Lonnie B. Williams and Otto K. Pridgen, II, Wilmington, for plaintiff-appellant.
Corbett & Fisler, Burgaw, Summersill & Browning, Jacksonville, for defendant-appellee.
PER CURIAM.
It has been uniformly held by this Court that a municipality while acting in its governmental capacity, pursuant to legislative authority conferred by its charter, or in discharging a duty imposed for the public benefit, such corporation is not liable for the torts of its officers, unless there is a statute which subjects it to liability therefor.
*588 A police officer duly appointed by a municipality is not an agent or servant of the city or town in the sense that the doctrine of respondeat superior applies. A municipality is not liable in tort for the wrongful acts of its police officers committed in connection with the performance of their duties as such officers. McIlhenney v. Wilmington, 127 N.C. 146, 37 S.E. 187, 50 L.R.A. 470; Parks v. Princeton, 217 N.C. 361, 8 S.E.2d 217; Gentry v. Hot Springs, 227 N.C. 665, 44 S.E.2d 85.
The judgment of the court below is
Affirmed.
MOORE, J., took no part in the consideration or decision of this case.